Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Sofia Maria Ponce, Individually and as                 Appeal from the 276th District Court of
Representative of the Estate of Salvador               Morris County, Texas (Tr. Ct. No. 23,797-
Aguinaga, Sr., Deceased, Appellant                     B). Memorandum Opinion delivered by
                                                       Justice Carter, Chief Justice Morriss and
No. 06-14-00010-CV         v.                          Justice Moseley participating.

Henk Post, Individually, and Hero Farms,
Inc., Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 4, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk